Title: From George Washington to Major General Lafayette, 3 July 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Dear Marquis,
            Head Quarters Brunswick [N.J.] July 3d 1778
          
          I have received your letter on the subject of the corps raising by Col: Armand.
          You are sensible that it rests solely with Congress to determine the existence of a new
            corps and decide in an affair of this nature, If they should think proper to give their
            sanction to Col. Armand in the business he is engaged in, and in which by your
            representation he has made so considerable a progress, I assure you, it will be intirely
            agreeable to me, not only because I should be glad to see Col. Armand himself provided
            for; but because the corps he is raising may furnish means of employment to a number of
            the foreign officers who are hitherto unemployed. I am My Dear Marquis Yr Most Obedt
            serv.
        